

SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT,
TERM LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Agreement”) is entered into December 20, 2013 by and
among AIR INDUSTRIES MACHINING, CORP. (as successor by merger with Gales
Industries Acquisition Corp., Inc.), a corporation organized under the laws of
the State of New York (“Air”), WELDING METALLURGY, INC. (as successor by merger
with WMS Merger Corp.)(“WM”), a corporation organized under the laws of the
State of New York, NASSAU TOOL WORKS, INC. (formerly known as NTW Operating
Inc.) (“NTW”), a corporation organized under the laws of the State of New York,
MILLER STUART INC. (“MS” and collectively with Air, WM and NTW, the “Borrower”),
a corporation organized under the laws of the State of New York,  AIR INDUSTRIES
GROUP (as successor by merger with Air Industries Group, Inc. f/k/a Gales
Industries Incorporated, a Delaware corporation), a corporation organized under
the laws of the State of Nevada (“Air Group” and collectively with the Borrower,
the “Obligor”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), the various financial
institutions named therein or which hereafter become a party thereto, (together
with PNC, collectively, “Lenders”) and PNC as agent for Lenders (in such
capacity, “Agent”).
 
RECITALS
 
Whereas, Obligor and PNC entered into a certain Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated June 27, 2013 (which has been, is
being and may be further amended, replaced, restated, modified and/or extended,
the “Loan Agreement”); and
 
Whereas, Obligor and PNC have agreed to modify the terms of the Loan Agreement
as set forth in this Agreement.
 
Now, therefore, in consideration of PNC’s continued extension of credit and the
agreements contained herein, the parties agree as follows:
 
AGREEMENT
 
1)  
ACKNOWLEDGMENT OF BALANCE. Obligor acknowledges that the most recent statement
of account sent to Obligor with respect to the Obligations is correct.

 
2)  
MODIFICATIONS.  The Loan Agreement be and hereby is modified as follows:

 
 
(a)  
Miller Stuart Inc., a corporation organized under the laws of the State of New
York, is hereby added as a borrowing entity under the Loan Agreement and the
Other Documents and is added to the definition of “Borrower” in the Loan
Agreement and the Other Documents.

 
 
(b)  
The following definitions in Section 1.2 of the Loan Agreement are hereby
deleted, and are replaced to read as follows:

 
 
“EBITDA” shall mean for any period with regard to Air Group the sum of (i)
Earnings Before Interest and Taxes for such period on a consolidated basis plus
(ii) depreciation expenses for such period on a consolidated basis, plus (iii)
amortization expenses for such period on a consolidated basis, provided,
however, such calculation shall be increased to include the sale of certain
stock by an aggregate amount not to exceed $1,000,000 solely for the calculation
periods commencing on December 31, 2013 through and including September 30,
2014.
 
 
“Maximum Loan Amount” shall mean $22,847,603.50 less repayments of the Term
Loan.
 
 
“Maximum Revolving Advance Amount” shall mean $20,000,000.
 
 
“Original Owners” shall mean (i) with regard to Air, Air Group, (ii) with regard
to WM, Air, (iii) with regard to MS, Air Group and (iv) with regard to MS, WM.
 
 
“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus three quarters of one percent (0.75%) with
respect to Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus two
and one half of one percent (2.50%) with respect to Eurodollar Rate Loans.
 
 
“Term Loan Rate” shall mean an interest rate per annum equal to (a) the sum of
the Alternate Base Rate plus one and three quarters of one percent (1.75%) with
respect to Domestic Rate Loans and (b) the sum of the Eurodollar Rate plus three
percent (3.00%) with respect to Eurodollar Rate Loans.
 
 
(c)  
The following definitions are hereby added to Section 1.2 of the Loan Agreement
to read as follows:

 
 
“MS” shall mean Miller Stuart Inc., a corporation organized under the laws of
the State of New York.
 
 
“Second Amendment Closing Date” shall mean December 20, 2013.
 
 
(d)  
Section 13.1 of the Loan Agreement is hereby deleted in its entirety and
replaced with a new Section 13.1 to read as follows:

 
 
13.1  Term.  This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of Obligor, Agent
and each Lender, shall become effective on the date hereof and shall continue in
full force and effect until the Termination Date (the “Term”) unless sooner
terminated as herein provided.  Obligor may terminate this Agreement at any time
upon thirty (30) days’ prior written notice upon payment in full of the
Obligations.  In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Obligor shall pay to Agent for the benefit of Lenders
an early termination fee in an amount equal to one percent (1%) of the Maximum
Loan Amount if the Early Termination Date occurs on or after the Closing Date to
and including December 20, 2014.
 
3)  
GUARANTOR’S RATIFICATION.  Air Industries Group, a corporation organized under
the laws of the State of Nevada (as successor by merger with Air Industries
Group, Inc. f/k/a Gales Industries Incorporated, a Delaware corporation) hereby
reaffirms its continuing obligations under the terms of that certain Guaranty
and Suretyship Agreement dated August 24, 2007 executed by Air Industries Group,
Inc. f/k/a Gales Industries Incorporated, a Delaware corporation, (the
“Guaranty”), and acknowledges that (i) it has read this Agreement, (ii) the
Obligations under the Loan Agreement are secured by the Guaranty, and (iii) it
makes such reaffirmation with full knowledge of the terms thereof.

 
4)  
CONSENT TO ACQUISITION.  Notwithstanding anything to the contrary in the Loan
Agreement and/or any Other Document, the Lenders hereby consent to the
acquisition by WM of all of the stock of Miller Stuart Inc., a New York
corporation, from Arthur Hoffer, as Seller, (the “MS Acquisition”) provided,
however, that the Borrower provides to the Agent for review copies of all
acquisition documentation (including, but not limited to, the applicable Stock
Purchase Agreement and all UCC and other searches against the MS and the Seller)
and other materials evidencing the MS Acquisition, all in form and substance
acceptable to the Agent (collectively, the “MS Acquisition Documents”).

 
5)  
ACKNOWLEDGMENTS.  Borrower acknowledges and represents that:

 
(A) the Loan Agreement and Other Documents, as amended hereby, are in full force
and effect without any defense, claim, counterclaim, right or claim of set-off;
 
(B) to the best of its knowledge, no default by the Agent or Lenders in the
performance of their duties under the Loan Agreement or the Other Documents has
occurred;
 
(C) all representations and warranties of the Borrower contained herein, in the
Loan Agreement and in the Other Documents are true and correct in all material
respects as of this date, except for any representation or warranty that
specifically refers to an earlier date;
 
(D) Borrower has taken all necessary action to authorize the execution and
delivery of this Agreement; and
 
(E) this Agreement is a modification of an existing obligation and is not a
novation.
 
6)  
PRECONDITIONS.  As a precondition to the effectiveness of any of the
modifications, consents, or waivers contained herein, the Borrower agrees to:

 
(A) provide the Agent with this Agreement, the Amended and Restated Revolving
Credit Note, the Amended and Restated Term Note and the Power of Attorney, each
properly executed;
 
(B) provide the Agent with an opinion of counsel to Borrower and Guarantor in
form and substance acceptable to the Agent;
 
(C) provide the Agent with a certificate of insurance with regard to MS in form
and substance satisfactory to the Agent;
 
(D) provide the Agent with a Certificate of Incorporation of MS certified by the
Secretary of State of incorporation;
 
(E) provide the Agent with Certificates of Good Standing of MS from its State of
incorporation and all States in which it is qualified to do business;
 
(F) provide the Agent with a copy of all Warehouse Agreements, Leases and
Subleases of MS with respect to each location as well as Warehouseman’s
Agreements and/or Landlord’s Agreements with regard thereto in form and
substance acceptable to the Agent;
 
(G) provide the Agent a list of intellectual property of MS including trademarks
and trademark applications, patents and patent applications, copyrights and
copyright applications, together with a search/abstract relating to the same;
 
(H) provide the Agent a certified copies of Certificates of Fictitious/Assumed
Names of MS;
 
(I) provide the Agent a certificate from MS’s accountant, attorney or actuary
delineating existing pension/profit sharing plans, as well as compliance with
ERISA;
 
(J) provide the Agent a copy of union contracts regarding MS;
 
(K) provide the Agent a summary of all existing litigation of MS;
 
(L) review by the Agent of all books and records of MS as well as all trade
references for MS;
 
(M) provide the Agent with a privity letter from MS’s accountant;
 
(N) provide the Agent with the MS Acquisition Documents;
 
(O) provide the Agent all material contracts (including, but not limited to, all
employment agreements) and management/option/warrant/shareholder agreements of
MS;
 
(P) provide the Agent with UCC, Federal and State Litigation, Federal and Local
Judgment, Bankruptcy, Franchise Tax, Federal and State Tax Lien Searches
conducted at the State level in the State where MS is incorporated, run against
the name of MS and against the names of all entities which were acquired by or
merged into MS;
 
(Q) provide the Agent with evidence that MS has established and is maintaining
its operating accounts with the Agent;
 
(R) receipt and satisfactory review by Agent of most recent interim and annual
financial statements and federal and state tax returns of MS;
 
(S) provide the Agent with secretary’s certificates and resolutions from the
Borrower and Guarantor, in form and substance acceptable to the Agent;
 
(T) pay the Agent a modification fee in the amount of $25,000;
 
(U) pay all legal fees incurred by the Agent in entering into this Agreement to
Wilentz, Goldman & Spitzer; and
 
(V) pay all other fees and costs incurred by the Lenders in entering into this
Agreement.
 
7)  
MISCELLANEOUS.  This Agreement shall be construed in accordance with and
governed by the laws of the State of New York, without reference to that state’s
conflicts of law principles.  This Agreement, the Loan Agreement and the Other
Documents constitute the sole agreement of the parties with respect to the
subject matter thereof and supersede all oral negotiations and prior writings
with respect to the subject matter thereof.  No amendment of this Agreement, and
no waiver of any one or more of the provisions hereof shall be effective unless
set forth in writing and signed by the parties hereto.  The illegality,
unenforceability or inconsistency of any provision of this Agreement shall not
in any way affect or impair the legality, enforceability or consistency of the
remaining provisions of this Agreement, the Loan Agreement or the Other
Documents.  This Agreement, the Loan Agreement and the Other Documents are
intended to be consistent.  However, in the event of any inconsistencies among
this Agreement, the Loan Agreement and/or any of the Other Documents, the terms
of this Agreement, then the Loan Agreement, shall control.  This Agreement may
be executed in any number of counterparts and by the different parties on
separate counterparts.  Each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same agreement.

 
8)  
DEFINITIONS.  The terms used herein and not otherwise defined or modified herein
shall have the meanings ascribed to them in the Loan Agreement.  The terms used
herein and not otherwise defined or modified herein or defined in the Loan
Agreement shall have the meanings ascribed to them by the Uniform Commercial
Code as enacted in State of New York.

 


IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement the
day and year above written.




ATTEST:
AIR INDUSTRIES MACHINING, CORP.
       
By:/s/ Scott Glassman
By:  /s/ Dario Peragallo
Name:  SCOTT GLASSMAN
Name:  DARIO PERAGALLO
Title:    Secretary
Title:    President
       
ATTEST:
WELDING METALLURGY, INC.  (as successor
 
by merger with WMS Merger Corp.)
       
By: s/ Scott Glassman
By: /s/ Gary Settoducato
Name:   SCOTT GLASSMAN
Name: GARY SETTODUCATO
Title:    Secretary
Title:    President
       
ATTEST:
NASSAU TOOL WORKS, INC.
 
(formerly known as NTW Operating Inc.)
       
By: s/ Scott Glassman
By /s/ Peter Rettaliata
Name:  SCOTT GLASSMAN
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President
       
ATTEST:
AIR INDUSTRIES GROUP
       
By: s/ Scott Glassman
By: /s/ Peter Rettaliata
Name:   SCOTT GLASSMAN
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President
       
ATTEST:
MILLER STUART INC.
       
By: Kristie Ciaccio
By: /s/ Peter Rettaliata
Name:   KRISTIE CIACCIO
Name:  PETER RETTALIATA
Title:    Secretary
Title:    President
     
PNC BANK, NATIONAL ASSOCIATION
 
Lender and as Agent
         
By: /s/ Jonathan Luptak
 
Name:  JONATHAN LUPTAK
 
Title:   Associate Vice President


